Case 6:20-cr-00083-JCB-KNM Document 35 Filed 02/24/21 Page 1 of 1 PageID #: 80




                                 No. 6:20-cr-00083-1

                             United States of America,
                                        v.
                               Eric Cadell Gipson.


                                      ORDER

                This criminal action was referred to United States Magis-
            trate Judge K. Nicole Mitchell for administration of a guilty
            plea under Federal Rule of Criminal Procedure 11. The mag-
            istrate judge conducted a hearing in the form and manner pre-
            scribed by Rule 11 and issued findings of fact and recommen-
            dation on guilty plea. Doc. 34. The magistrate judge recom-
            mended that the court accept defendant’s guilty plea and ad-
            judge defendant guilty on count one of the indictment. Id. De-
            fendant waived his right to object to the magistrate judge’s
            findings. Id.
               The court hereby accepts the findings of fact and recom-
            mendation on guilty plea of the United States Magistrate
            Judge. Doc. 34. The court also accepts defendant’s plea but
            defers acceptance of the plea agreement until after review of
            the presentence report.
               In accordance with defendant’s guilty plea, the court finds
            defendant Eric Cadell Gipson guilty of count one of the in-
            dictment, charging a violation of Title 18 U.S.C. § 922(g)(1) -
            Felon in Possession of a Firearm.
                               So ordered by the court on February 24, 2021.



                                              J. C AMPBELL B ARKER
                                            United States District Judge
